Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) Registration No. 333-132747 Subject to Completion: PROSPECTUS SUPPLEMENT (To Prospectus dated March 27, 2006) Preliminary Prospectus Supplement dated November 30, 2007 Performance Securities with Partial Protection UBS AG $ Securities linked to a Wheat and Soybean Basket due on or about June 27, 2011 Issuer (Booking Branch): UBS AG (Jersey Branch) Term; Maturity Date: 3.5 years (we currently expect the Securities to mature on June 27, 2011) No Interest Payments: We will not pay you interest or dividends during the term of the Securities. Commodity Basket: The commodities Basket (the Basket) will be composed of two commodities (the Basket Commodities). The Basket Commodities and their weightings in the Basket are as follows: Basket Commodities Weight Soybean Futures 50% Wheat Futures 50% Participation Rate: 120% to 150% (to be determined on or about December 20, 2007 (the trade date)) Payment at Maturity: At maturity, you will receive a cash payment per $10 principal amount of the Securities based on the Basket Return  If the Basket Return is positive, you will receive your principal plus an additional payment equal to your principal x the Participation Rate x the Basket Return.  If the Basket Return is between 0% and 20%, you will receive $10 (your initial invested principal).  If the Basket Return is less than 20%, you will lose 1% (or fraction thereof) of your principal for each 1% (or fraction thereof) that the Basket Return is below 20%. Accordingly, if the Basket has declined by more than 20% over the term of the Securities, you may lose up to 80% of your principal at maturity. See Specific Terms of the SecuritiesPayment at Maturity beginning on page S-17. Basket Return: Basket Ending Level  Basket Starting Level Basket Starting Level Basket Starting Level: 100 Basket Ending Level: The Basket Ending Level will be calculated as follows: 100 x (1 + (50% of the Soybean Performance + 50% of the Wheat Performance)). The Basket Return may be negative and, as a result, you may lose up to 80% of your investment. No Listing: The Securities will not be listed or displayed on any securities exchange or any electronic communications network. CUSIP Number: 902623388 ISIN Number: US9026233885 To help investors identify appropriate structured investment products (Structured Products), UBS organizes its Structured Products into four categories: Protection Strategies, Optimization Strategies,
